NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                      MAY 19 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


LESLIE P. MARKS,                                 No. 12-17707

             Plaintiff - Appellant,              D.C. No. 4:11-cv-03851-SBA

   v.
                                                 MEMORANDUM*
TREVNOR ASKEW; et al.,

             Defendants - Appellees.

                    Appeal from the United States District Court
                       for the Northern District of California
                   Saundra B. Armstrong, District Judge, Presiding

                              Submitted May 13, 2015**

Before:       LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

        Leslie P. Marks appeals pro se from the district court’s judgment dismissing

her action arising out of foreclosure proceedings. We have jurisdiction under 42

U.S.C. § 1291. We review de novo. Cervantes v. Countrywide Home Loans,



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Marks’s
request for oral argument, set forth in her opening and reply briefs, is denied.
Inc., 656 F.3d 1034, 1040 (9th Cir. 2011) (dismissal for failure to state a claim);

Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985, 987 (9th Cir. 2005) (dismissal

on basis of claim preclusion). We affirm.

      The district court properly dismissed the action because Marks’s claims

were raised, or could have been raised, in prior actions between the parties or their

privies that resulted in a final judgment on the merits. See Mpoyo, 430 F.3d at

987 (setting forth claim preclusion elements and requirements for identity of

claims under federal law); Manufactured Home Cmtys., Inc. v. City of San Jose,

420 F.3d 1022, 1031 (9th Cir. 2005) (describing claim preclusion under California

law); see also Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir. 2002) (the

doctrine of res judicata bars subsequent litigation both of claims that were raised

and those that could have been raised in the prior action).

      We reject as unsupported by the record Marks’s contentions of judicial bias

and due process violations.

      Appellees’ request for judicial notice, filed on July 9, 2013, and Marks’s

request for judicial notice, filed on August 13, 2013, are denied as unnecessary.

      AFFIRMED.



                                          2                                   12-17707